947 F.2d 941
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Garland M. LAYTON, a/k/a G. Mason Layton, Debtor.Garland M. LAYTON, Plaintiff-Appellant,v.SOVRAN BANK, Creditor-Appellee,Frank J. Santoro, Trustee-Appellee.
No. 90-3179.
United States Court of Appeals, Fourth Circuit.
Submitted April 4, 1991.Decided Oct. 30, 1991.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.   Rebecca B. Smith, District Judge.  (CA-90-1539-N, BK-90-21337)
Garland M. Layton, appellant pro se.
Melvin Reginald Zimm, Glasser & Glasser, Norfolk, Va., for appellee Sovran Bank;   & Frank J. Santoro, Appellee.
E.D.Va.
AFFIRMED.
Before K.K. HALL, WILKINSON and NIEMEYER, Circuit Judges.
OPINION
PER CURIAM:


1
Garland M. Layton appeals from the district court's order affirming the bankruptcy court's denial of confirmation of Layton's Chapter 13 plan.   Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.   Layton v. Sovran Bank, CA-90-1539N, BK-90-21337 (E.D.Va. Oct. 24, 1990).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.